Citation Nr: 0608798	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  02-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hearing loss.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a postoperative right foot disability.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active service in the Army from 
November 1979 to June 1980.  This case comes to the Board of 
Veterans' Appeals (Board) from a September 2001 rating 
decision rendered by the No. Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In July 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The Board denied service connection for a right knee 
disability and a foot disability in August 1994.  

2.  Evidence received since the Board's August 1994 decision, 
in conjunction with the record as a whole, does not bear 
directly and substantially upon the specific matters 
considered, is cumulative of the evidence previously 
considered, and is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a right knee and a right foot 
disability.   

3.  In March 1997, the RO found that no new and material 
evidence had been received to reopen the veteran's claim for 
a hearing loss and so informed him.  


4.  The veteran disagreed with the March 1997 RO denial but 
did not timely perfect his appeal after the issuance of a 
statement of the case.  

5.  Evidence received since the March 1997 final decision, in 
conjunction with the record as a whole, does not bear 
directly and substantially upon the specific matter 
considered, is cumulative of the evidence previously 
considered, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for defective hearing.  


CONCLUSIONS OF LAW

1.  The March 1997 RO decision, which denied service 
connection for defective hearing, is final, and new and 
material evidence to reopen the claim has not been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2005); §  3.156 (as in effect prior to August 29, 2001).  

2.  The August 1994 Board decision, which denied service 
connection for a right knee disability, is final, and new and 
material evidence to reopen the claim has not been submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.104(a) 
(2005); §  3.156 (as in effect prior to August 29, 2001).  

3.  The August 1994 Board decision, which denied service 
connection for a foot disorder, is final, and new and 
material evidence to reopen the claim has not been submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.104(a) 
(2005); §  3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

RO decisions that are not appealed and Board determinations 
are final.  See 38 U.S.C.A. §§  7104, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).  In the absence of clear and 
unmistakable error, finally denied claims may not be 
reconsidered except on the submission of new and material 
evidence.  VA must reopen a previously, finally disallowed 
claim when "new and material evidence is presented or secured 
with respect to a claim."  38 U.S.C.A. §  5108 (West 2002).  
The claim to reopen was filed prior to August 29, 2001; the 
following definition applies:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Hearing Loss

The Board denied service connection for hearing loss in 
August 1994.  In March 1997, the RO found that no new and 
material evidence had been received to reopen the claim.  The 
veteran did not timely perfect an appeal to that denial.  
Evidence then of record included the veteran's service 
medical records that showed normal hearing and VA medical 
examinations that showed left ear hearing loss in 1981. The 
VA examination in November 1993 showed hearing loss, but the 
examiner stated that the veteran's responses were not 
reliable and that the results were not reliable for rating 
purposes.    

The evidence received since the March 1997 RO denial includes 
VA treatment records beginning in 1994 and continuing into 
2004, and hearing testimony presented at the RO in December 
1998.  None of this evidence meets the legal standard for 
reopening this claim.  That is, the evidence submitted does 
not bear directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Specifically, the treatment records 
contain no treatment or findings of a hearing loss.  The 
hearing testimony reflects that the veteran reported having 
no treatment for a hearing loss since the 1980's and also 
relates the veteran's contentions.  The testimony is thus 
cumulative.  As such this claim may not be reopened.  

A Foot Disability

The Board denied service connection for a foot disability in 
August 1994.  At that time the Board considered the veteran's 
service medical records, which showed no treatment for a foot 
disorder, and VA outpatient treatment records which showed 
treatment for hammertoes in 1989.  On VA examination in 
November 1993 the examiner found no orthopedic disease 
involving the right foot other than status post surgical 
arthrodesis of the proximal interphalangeal joint of the 
right second toe.  

Evidence added to the record since the August 1994 Board 
denial includes VA outpatient treatment records dated 
beginning in 1994 and continuing into 2004, and hearing 
testimony.  The treatment records do not reflect treatment or 
findings referable to a foot disorder.  The hearing 
testimony, which includes testimony that the veteran has not 
had any treatment for any foot problems since the 1980's 
reiterates the veteran's contentions and is therefore 
redundant.  None of this evidence meets the legal standard 
for reopening this claim.  That is, the evidence submitted 
does not bear directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This evidence is not new and material 
and thus the claim may not be reopened. 

A Right Knee Disorder

In August 1994, the Board denied service connection for a 
right knee disorder. At that time, the Board found that the 
service medical records showed no treatment for a right knee 
disorder.  VA treatment records showed right knee complaints 
in 1989 and a finding of anterior cruciate ligament 
deficiency of the right knee was documented in April 1990.  

Evidence submitted since the Board denial in August 1994 
includes VA outpatient treatment records dated beginning in 
1994 and continuing into 2004, and hearing testimony in 
December 1998.  The VA treatment records reflect current 
findings of knee pain and arthritis of the right knee.  This 
evidence is not new and material, but rather is cumulative 
since it reflects continuing right knee findings.  The 
hearing testimony reflects the veteran contentions of 
injuring his right knee in service, which he stated he never 
reported.  He stated that he had no current treatment for the 
knee since it caused him no discomfort.  None of this 
evidence meets the legal standard for reopening this claim.  
That is, the evidence submitted does not bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
evidence is not new and material since it is redundant of the 
veteran's previous contentions.  As such the claim will not 
be reopened.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Here the veteran was provided proper notice on all issues 
before the Board that complied with the requirements noted in 
July 2004.  Notice was provided subsequent to the RO 
determination.  The deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of that issue 
will not result in any prejudice to the appellant.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish veteran status, 
or a disability rating or effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  His 
veteran status is not the basis for this denial of benefits.  
As the Board concludes that the claims for service connection 
are not reopened, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant testified at a hearing 
at the RO and records have been obtained.  The Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

New and material evidence has not been received, and the 
claim for entitlement to service connection for hearing loss 
is not reopened.

New and material evidence has not been received, and the 
claim for entitlement to service connection for a 
postoperative right foot disability is not reopened. 

New and material evidence has not been received, and the 
claim for entitlement to service connection for a right knee 
disability is not reopened.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


